Wheeler, J.
It is not questioned that the petition was rightly dismissed. But, having dismissed tho petition, the court had no cognizance of the ease to-revise the merits of the judgment of the justice. The legal effect of that judgment was not impaired or affected by the action of tlie District Court. Hor was it competent for tho court to affirm it after having dismissed the petition, and, of consequence, the ease. The court could render judgment against the petitioner only for the costs of that proceeding. The judgment of affirmance must he reversed and set aside, and the judgment dismissing the petition and awarding costs against the petitioner affirmed; and the defendants in error are adjudged to pay the costs of this writ of error.
Reversed and reformed.